—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated April 8, 1992, which denied his motion for summary judgment against the defendant City of New York.
Ordered that the order is reversed, on the law, with costs, and the plaintiff’s motion for summary judgment against the defendant City of New York is granted, and the matter is remitted to the Supreme Court, Kings County, for a trial on the issue of damages.
Pursuant to Vehicle and Traffic Law § 1129 (a), the operator of the vehicle in which the plaintiff was a passenger "was under a duty to maintain a safe distance between [his vehicle and the vehicle in front of him] and his failure to do so, in the absence of an adequate, nonnegligent explanation, constituted negligence as a matter of law” (Silberman v Surrey Cadillac Limousine Serv., 109 AD2d 833). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.